    Case: 1:20-cv-06743 Document #: 32 Filed: 12/16/20 Page 1 of 1 PageID #:3687


                   U.S. District Court for the Northern District Of Illinois
                                 Attorney Appearance Form


Case Title: KTM AG v. THE INDIVIDUALS, Case Number: 20-cv-6743
            CORPORATIONS ...
            IDENTIFIED ON SCHEDULE A
An appearance is hereby filed by the undersigned as attorney for:
158 XMT-MOTO
Attorney name (type or print): Christopher Keleher

Firm: The Keleher Appellate Law Group, LLC

Street address: 1 East Erie Street, Suite 525

City/State/Zip: Chicago, Illinois 60611

Bar ID Number: 6277771                                     Telephone Number: 312-448-8491
(See item 3 in instructions)

Email Address:

Are you acting as lead counsel in this case?                                    ✔ Yes              No

Are you acting as local counsel in this case?                                        Yes       ✔ No
Are you a member of the court’s trial bar?                                      ✔ Yes              No

If this case reaches trial, will you act as the trial attorney?                 ✔ Yes              No

If this is a criminal case, check your status.                        Retained Counsel
                                                                      Appointed Counsel
                                                                      If appointed counsel are you
                                                                      a
                                                                          Federal Defender
                                              CJA Panel Attorney
______________________________________________________________________
In order to appear before this ourt an attorney must either be a member in good standing of this ourt’s
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
I declare under penalty of perjury that the foregoing is true and correct. Under 28 . . §1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.

Executed on December 16, 2020

Attorney signature:            S/ Christopher Keleher
                               (Use electronic signature if the appearance form is filed electronically.)
                                                                                               Revised 8/1/2015
